Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement, dated as of March 5, 2007 (this “Agreement”), is
between Orchid Cellmark Inc., a Delaware corporation (the “Company”), and
Mr. Bruce Basarab, who resides at the address listed at the bottom of this
Agreement (“Employee”). This Agreement is intended to confirm the understanding
between the Company and Employee with respect to Employee’s future employment by
the Company. In consideration of the mutual promises and covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties have agreed
as follows:

1. Employment.

(a) Title and Duties. Subject to the terms and conditions of this Agreement, the
Company will employ Employee, and Employee will be employed by the Company, as
Vice President, N.A. Sales and Marketing, reporting to the Chief Executive
Officer, provided, that Employee’s reporting relationship may change from time
to time at the sole discretion of the Company. Employee will have the
responsibilities, duties and authority commensurate with said positions.
Employee will also perform such other services of an employment nature for the
Company as may be assigned to Employee from time to time by the Chief Executive
Officer.

(b) Devotion to Duties. For so long as Employee is employed hereunder, Employee
will devote substantially all of Employee’s business time and energies to the
business and affairs of the Company, provided, that nothing contained in this
Section 1(b) will be deemed to prevent or limit Employee’s right to manage
Employee’s personal investments on Employee’s own personal time, including,
without limitation, the right to make passive investments in the securities of
(i) any entity which Employee does not control, directly or indirectly, and
which does not compete with the Company, or (ii) any publicly held entity so
long as Employee’s aggregate direct and indirect interest does not exceed three
percent (3%) of the issued and outstanding securities of any class of securities
of such publicly held entity.

(c) Purchase of Equity Interest. Subject to the Company’s policy regarding
black-out periods and any applicable securities laws, Employee agrees to
purchase in the open-market within six (6) months after the Commencement Date
(as defined below) common stock of the Company for an aggregate purchase price
of not less than $10,000. In order to assist Employee in fulfilling the
foregoing obligation, the Company will, upon Employee’s request at a time when
Employee does not have material non-public information, provide reasonable
assistance to Employee in establishing a Prearranged Trading Plan pursuant to
SEC Rule 10b5-1, under which Employee may make prior arrangements to trade
equity of the Company.

2. Term of Employment.

(a) Term. Subject to the terms hereof, Employee’s employment hereunder will
commence on March 12, 2007 (the “Commencement Date”) and will continue until
March 11, 2010 (the “Initial Term”); provided, that Employee’s employment
hereunder will be automatically extended for additional consecutive periods of
one (1) year (each, a “Subsequent Term”) unless either Employee or the Company
has given written notice to the other that such automatic extension will not
occur (a “Non-Renewal Notice”), which notice must be given no less than three
(3) months prior to the end of the relevant Initial Term or Subsequent Term. The
Initial Term and any Subsequent Terms are referred to herein as the “Term.”

(b) Termination. Notwithstanding anything else contained in this Agreement,
Employee’s employment hereunder will terminate upon the earliest to occur of the
following:

(i) Death. Employee’s death, which termination shall be effective immediately;

(ii) Termination by the Company.

(A) Written notice by the Company to Employee that Employee’s employment is
being terminated as a result of Employee’s incapacity or inability to further
perform



--------------------------------------------------------------------------------

Employee’s duties and responsibilities as contemplated herein for ninety
(90) days or more within any six (6) month period, or because Employee’s
physical or mental health has become so impaired as to make it impossible or
impractical for Employee to perform Employee’s duties and responsibilities
contemplated herein (it being understood that the determination of Employee’s
physical or mental health will be determined by a medical expert appointed by
mutual agreement between the Company and Employee) (such condition hereafter
referred to as the “Disability”), which termination shall be effective on the
date of such notice;

(B) Written notice by the Company to Employee that Employee’s employment is
being terminated for Cause (as defined below), which termination shall be
effective on the date of such notice; or

(C) Written notice by the Company to Employee that Employee’s employment is
being terminated without Cause, which termination shall be effective on the date
of such notice; or

(iii) Termination by Employee. Written notice by Employee to the Company that
Employee is terminating Employee’s employment for any reason, which termination
shall be effective thirty (30) days after the date of such notice; or

(iv) End of Term. Conclusion of the Term, unless either party has given a timely
Non-Renewal Notice.

Notwithstanding anything in this Section 2(b), the Company may at any point
terminate Employee’s employment for Cause prior to the effective date of any
other termination contemplated hereunder.

(c) Definition of “Cause”. For purposes of this Agreement, “Cause” shall mean
that Employee has (i) intentionally committed an act or omission that materially
harms the Company; (ii) been grossly negligent in performance of Employee’s
duties to the Company; (iii) committed an act of moral turpitude; (iv) committed
an act of fraud or material dishonesty in discharging Employee’s duties to the
Company; (v) breached any material provision of this Agreement or any
nondisclosure or non-competition agreement (including the Intellectual Property,
Confidentiality, Non-Competition and Non-Solicitation Agreement attached hereto
as Exhibit A), between Employee and the Company, as all of the foregoing may be
amended from time to time, that results in material harm to the Company; or
(vi) breached any provision of any code of conduct or ethics policy in effect at
the Company, as all of the foregoing may be amended from time to time; provided,
that in the case of subparagraph (ii) where such gross negligence and the
effects of such gross negligence are capable of remedy by the Employee, there
shall be no Cause unless the Company provides Employee with written notice
reasonably detailing the purported basis for the Cause and Employee fails to
remedy the effects of such gross negligence within thirty (30) days after
Employee’s receipt of such notice.

(d) Definition of “Change of Control”. For purposes of this Agreement, a “Change
of Control” shall occur on the date that either of the following occurs: (i) any
“Person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the “Beneficial Owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then outstanding voting securities (excluding for this purpose
the Company or its affiliated entities or any employee benefit plan of the
Company); or (ii) a merger or consolidation of the Company whether or not
approved by the Board, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or the parent of such
corporation) at least fifty percent (50%) of the total voting power represented
by the voting securities of the Company or such surviving entity or parent of
such corporation outstanding immediately after such merger or consolidation, or
the consummation of an agreement for the sale or disposition of the Company of
all or substantially all of the Company’s assets. “Substantially all of the
Company’s assets” shall be deemed to include the assets of all business units
and/or divisions of the Company and all of its affiliated entities. In all
respects, the definition of “Change of Control” shall be interpreted to comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and any
successor statute, regulation and guidance thereto.



--------------------------------------------------------------------------------

3. Compensation.

(a) Base Salary. While Employee is employed hereunder, the Company will pay
Employee a base salary at the gross annual rate of $240,000 (the “Base Salary”).
The Chief Executive Officer shall review Employee’s Base Salary on at least an
annual basis, with the first such review to be conducted in April 2008, and the
Base Salary may be adjusted at the sole discretion of the Chief Executive
Officer or the Board of Directors (the “Board”) or its designee. The Base Salary
will be payable in accordance with the Company’s payroll practices as in effect
from time to time. The Company will deduct from each such installment any
amounts required by law to be deducted for employment related taxes and the
like.

(b) Annual Bonus. Employee will also be eligible to receive an annual
performance bonus in accordance with the Orchid Cellmark Inc. Incentive Bonus
Plan (or, if applicable, any successor plan). The award and amount of any annual
performance bonus shall be determined by the Chief Executive Officer and the
Compensation Committee of the Board (or its designee) and shall be primarily
based on Employee’s performance and the overall performance of the Company,
measured against goals that are approved by the Chief Executive Officer and the
Compensation Committee. The bonus target for each year will be twenty-five
percent (25%) of Employee’s Base Salary in effect at the end of the calendar
year to which it relates, and the amount of any annual performance bonus for
2007 shall be pro-rated based on the number of calendar days in 2007 during
which the Company employs Employee as an Employee. The Employee shall use
reasonable efforts to submit proposed performance goals for 2007, to be reviewed
and approved by the Chief Executive Officer or the Compensation Committee of the
Board in their sole discretion, as soon as practicable. For subsequent years,
the Employee shall submit proposed performance goals to be reviewed and approved
by the Chief Executive Officer and the Compensation Committee of the Board in
their sole discretion, no later than March 31 of the year to which the goals
relate.

(c) Equity Compensation.

(i) Stock Options. The Company will grant to Employee non-qualified stock
options to purchase Seventy-Five Thousand (75,000) shares of the common stock of
the Company at an exercise price equal to the fair market value of such stock on
March 12, 2007 (the “Grant Date”), which exercise price is determined as
provided by the Orchid BioSciences, Inc. 2005 Amended and Restated Stock Plan as
the closing or last price on March 11, 2007, the trading day immediately
preceding the Grant Date, and which options will vest monthly in forty-eight
(48) equal installments over the four (4) years following the Grant Date,
provided that Employee remains employed by the Company on the applicable date
and, except as otherwise provided in this Agreement, subject to such other terms
and conditions as set forth in the Company’s standard form of option agreement.

(ii) Effect of Change of Control. Notwithstanding anything herein to the
contrary, in the event of a Change of Control, all stock options held by
Employee which have not previously vested shall vest and become fully
exercisable upon the Change of Control.

(iii) Stock Plan. The grant contemplated by 3(c)(i) shall be subject in all
respects to the terms and conditions of the Orchid BioSciences, Inc. 2005
Amended and Restated Stock Plan or such other plan as may be in effect at the
time of grant.

(d) Fringe Benefits. As an inducement to the Company to enter into this
Agreement and for the specific consideration set forth herein, including but not
limited to the Employee’s Base Salary in Section 3(a), the Employee hereby
agrees that he will not elect to participate in any medical benefit plan (a
“Health Fringe Benefit”) offered to employees of the Company, in which Employee
might otherwise be entitled to participate. Employee understands that if he is
offered the opportunity by the Company and he elects to participate in any such
Health Fringe Benefit, Employee’s Base Salary will be reduced by an amount
determined by the Chief Executive Officer or the Compensation Committee of the
Board, in their sole discretion, to be reflective of the value of the Health
Fringe Benefit the Employee elects to participate in.



--------------------------------------------------------------------------------

(e) Vacation. Employee will be entitled to accrue up to twenty (20) vacation
days and five (5) sick days per calendar year that Employee remains employed by
the Company, subject to the terms of the Company’s vacation and sick leave
policies, as they may be amended from time to time. All vacation days will be
taken at times mutually agreed upon by Employee and the Company and will be
subject to the business needs of the Company.

(f) Reimbursement of Expenses. The Company will reimburse Employee for all
ordinary and reasonable documented out-of-pocket business expenses that are
incurred by Employee in furtherance of the Company’s business in accordance with
the Company’s policies with respect thereto as in effect from time to time.

4. Severance Compensation.

(a) Definition of Accrued Obligations. For purposes of this Agreement, “Accrued
Obligations” means (i) the portion of Employee’s Base Salary that has accrued
prior to any termination of Employee’s employment with the Company and has not
yet been paid; (ii) an amount equal to the value of Employee’s accrued unused
vacation days; and (iii) the amount of any reasonable documented out-of-pocket
expenses properly incurred by Employee on behalf of the Company prior to any
such termination and not yet reimbursed.

(b) Termination due to Death or Disability. If Employee’s employment hereunder
is terminated due to Employee’s death or Disability, the Company will pay the
Accrued Obligations to Employee’s estate promptly following the effective date
of such termination.

(c) Termination for Cause, or at the Conclusion of the Term. If Employee’s
employment hereunder is terminated by the Company for Cause, or if Employee’s
employment terminates as a result of the expiration of the Term, the Company
will pay the Accrued Obligations to Employee promptly following the effective
date of such termination and shall have no further obligations to Employee.

(d) Termination without Cause. If Employee’s employment hereunder is terminated
either by the Company without Cause, then:

(i) The Company will pay the Accrued Obligations to Employee promptly following
the effective date of such termination;

(ii) The Company will pay Employee an amount equal to six (6) months of his Base
Salary in effect as of the effective date of such termination, which amount will
be paid in accordance with the Company’s usual payroll practices.

(e) Effect of Termination On Equity. In the event of termination of Employee’s
employment, all options shall terminate in accordance with the terms of
Employee’s option agreements in effect at the time of such termination.

(f) Release of Claims. The Company shall not be obligated to pay Employee any of
the payments set forth in Section 4 unless and until Employee has executed a
timely separation agreement containing a general release in favor of the
Company, and the agreement has by its terms become effective.

(g) No Other Payments or Benefits Owing. The payments and benefits set forth in
this Section 4 shall be the sole amounts owing to Employee upon termination of
Employee’s employment for any reason. Employee shall not be eligible for any
other payments, including but not limited to additional Base Salary payments,
bonuses, commissions, or other forms of compensation or benefits. The
compensation and benefits set forth in this Section shall be the sole remedy, if
any, available to the Employee in the event that he brings any claim against the
Company for any claims arising from or relating to the termination of his
employment under this Agreement.

5. Confidentiality, Non-Competition, etc. As an inducement to the Company to
enter into this Agreement and for the specific consideration set forth herein,
including without limitation Employee’s base Salary in Section 3(a), Employee
agrees to sign and return to the Company Intellectual Property, Confidentiality,
Non-Competition and Non-Solicitation Agreement attached hereto as Exhibit A
concurrently with the execution of this Agreement.



--------------------------------------------------------------------------------

6. Property and Records. Upon termination of Employee’s employment hereunder for
any reason or for no reason, Employee will promptly deliver to the Company any
property of the Company which may be in Employee’s possession, including
blackberry-type devices, laptops, cell phones, products, materials, memoranda,
notes, records, reports or other documents or photocopies of the same.

7. General.

(a) Notices. Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt. Notices
to Employee shall be sent to the last known address in the Company’s records or
such other address as Employee may specify in writing. Notices to the Company
shall be sent to the Company’s Chief Executive Officer (with a copy to the Vice
President-Law) or to such other Company representative as the Company may
specify in writing.

(b) Entire Agreement. This Agreement, together with Employee Agreement attached
hereto and the other agreements specifically referred to herein, embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement will affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

(c) Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by the parties hereto.

(d) Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent will be deemed to be or will constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent will be effective only in the
specific instance and for the purpose for which it was given, and will not
constitute a continuing waiver or consent.

(e) Assignment. The Company may assign its rights and obligations hereunder to
any person or entity that succeeds to all or substantially all of the Company’s
business or that aspect of the Company’s business in which Employee is
principally involved. Employee may not assign Employee’s rights and obligations
under this Agreement without the prior written consent of the Company.

(f) Governing Law. This Agreement and the rights and obligations of the parties
hereunder will be construed in accordance with and governed by the law of the
State of New Jersey.

(g) Arbitration. Any dispute arising out of this Agreement shall be resolved
through final and binding arbitration. The arbitration shall be conducted under
the auspices of the American Arbitration Association (“AAA”) in accordance with
the rules and procedures of AAA then in effect. The arbitration shall take place
in the State of New Jersey and shall be heard and decided by a single
arbitrator. The decision and award of the arbitrator shall be final and binding.
The prevailing party in any such arbitration shall be entitled to recover its
reasonable costs and attorney’s fees incurred in connection with the
arbitration.

(h) Severability. The parties intend this Agreement to be enforced as written.
However, should any provisions of this Agreement be held by a court of law to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby.



--------------------------------------------------------------------------------

(i) Headings and Captions. The headings and captions of the various subdivisions
of this Agreement are for convenience of reference only and will in no way
modify or affect the meaning or construction of any of the terms or provisions
hereof.

8. Taxation. Except as specifically set forth in this Agreement, the Company
does not guarantee the tax treatment or tax consequences associated with any
payment or benefit arising under this Agreement, including but not limited to
consequences related to Section 409A of the Internal Revenue Code, as amended.
The Company and Employee agree that both will negotiate in good faith and
jointly execute an amendment to modify this Agreement to the extent necessary to
comply with the requirements of Code Section 409A, or any successor statute,
regulation and guidance thereto; provided, that no such amendment shall increase
the total financial obligation of the Company under this Agreement.

9. Counterparts. This Agreement may be executed in two or more counterparts, and
by different parties hereto on separate counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument. For all purposes a signature by fax shall be treated as an original.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

BRUCE BASARAB   ORCHID CELLMARK INC.

/s/ Bruce Basarab

  By:  

/s/ Thomas A. Bologna

Signature   Name:   Thomas A. Bologna Address:   Title:   President & Chief
Executive Officer

142 Cafferty Road

Pipersville, PA 18947

   



--------------------------------------------------------------------------------

Exhibit A

Orchid Cellmark, Inc.

Intellectual Property, Confidentiality, Non-Competition and Non-Solicitation
Agreement

In consideration of my employment by Orchid Cellmark, Inc. or its Affiliates
(the “Company”) and the compensation provided to me, I acknowledge and agree:

I. Intellectual Property

A. The Company will own all right, title and interest in and to all inventions,
improvements, discoveries, writings, art, algorithms, computer codes and
programs, mask works, business methods, proprietary information, including trade
secrets, and other intellectual property I may make, conceive, create or author,
either alone or jointly with others, as a result of my employment, and such
intellectual property as I may make, conceive, create or author, either alone or
jointly with others, which relates to the research or business interests,
present or prospective, of the Company (“Intellectual Property”), regardless of
whether the Intellectual Property is patentable, copyrightable or protectable by
any other intellectual property right. All copyrightable Intellectual Property
are works “made for hire” as defined or understood under the United States
Copyright Act (17 USC §§ 100 et seq.), and the Company will be the author
thereof for all purposes of the United States Copyright Act and otherwise.

B. I will promptly disclose to the Company all Intellectual Property as I make,
conceive, create or author it.

C. The term “Proprietary Rights” shall mean all trade secret, patent, copyright
and other intellectual property rights throughout the world.

D. I hereby assign and agree to assign in the future (when any such Intellectual
Property are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to the
Intellectual Property (including works not considered “works for hire”), and
will assist the Company (at its expense) in every proper manner, during and
after the term of my employment, to obtain, perfect, protect and enforce its
Proprietary Rights in the Intellectual Property.

E. I will assist the Company as it may reasonably require, and from time to
time, to enforce United States and foreign Proprietary Rights relating to
Intellectual Property in any and all countries. To that end I will execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining and enforcing such
Proprietary Rights and the assignment thereof. In addition, I will execute,
verify and deliver assignments of such Proprietary Rights to the Company or its
designee. My obligation to assist the Company with respect to Proprietary Rights
relating to such Intellectual Property in any and all countries shall continue
beyond the termination of the my employment but the Company shall reimburse me
for any expenses reasonably incurred by me at the Company’s request for such
assistance.

II. Excluded Intellectual Property

For my own protection of my prior existing rights, I have fully described on
Annex A all the inventions, improvements, discoveries, writings, art,
algorithms, computer codes and programs, mask works, business methods, trade
secrets and other intellectual property that may relate to the research or
business interests, present or prospective, of the Company which I made,
conceived created or authored, either alone or jointly with others, prior to my
term of employment with the Company which I wish to be excluded from this
Agreement. The number of items to be excluded is          all of which are
described on Annex A which consists of          pages of description and
drawings. The descriptions in Annex A are sufficiently complete to enable
qualified persons to distinguish between the intellectual property excluded from
this Agreement and any Intellectual Property subject to this Agreement and
include all U.S. and foreign patent and patent application numbers, of which I
am aware, corresponding to the described items.

III. Confidentiality

A. In addition to the Intellectual Property I may produce, the Company, in
reliance on my compliance with the terms of this Agreement, will disclose or
allow me access to confidential or proprietary technical or business information
of the Company, or confidential or proprietary technical or business information
of a third party, in written, oral, electronic and/or other forms. Neither
during the term of my employment, nor at any time thereafter, will I, without
prior written authorization from the Company, disclose or use, except in my
performance of my duties to the Company, any confidential or proprietary
information of the Company or of any third party provided to me by the Company.

B. Upon termination of my employment, or at any time at the request of the
Company, I will return all documents, whether in written or electronic form or
saved on any retention device whatsoever, recorded material in any media, and
any property of the Company, and all documents, recorded material and any
property of a third party, and all



--------------------------------------------------------------------------------

copies thereof, which I acquired from the Company or which I produced during or
as a result of my employment. I also will not retain any copies, notes or
abstracts of any of the foregoing.

C. If at any time during or after my employment, I am uncertain whether any
information is confidential or proprietary information of the Company, or of any
third party, I will consult with the Company before disclosing any such
information. Further, if I am solicited to disclose or use confidential or
proprietary information for another party, I will inform the Company in writing
(by certified mail, if after my employment) and consult with an officer, or
designated representative of the Company, to determine whether the information
is confidential or proprietary information to the Company or a third party.

D. I understand that the unauthorized use or disclosure of confidential or
proprietary information of the Company, or of a third party, provided to me by
the Company would cause irreparable harm to the Company and therefore the
Company is entitled to injunctive relief to preclude or restrain me from
disclosing or using, or further disclosing or using, confidential or proprietary
information of the Company, or of a third party, provided to me by the Company,
without providing a bond.

E. I further agree that I will not disclose to the Company or use in the
performance of my duties any confidential or proprietary information of any
other party, unless permitted by agreement between the Company and the other
party.

F. I understand that the terms of this Agreement are in addition to, and not in
lieu of, any other contractual, statutory or common law obligations that I may
have relating to the protection of the Company’s confidential or proprietary
information or its property.

IV. Non-Competition

A. I acknowledge that the confidential and proprietary information of the
Company has been and will be developed by the Company at substantial investment
of time, effort and money and that such confidential information would be usable
by me to compete against the Company. I acknowledge that if I become employed or
affiliated with any competitor of the Company in violation of my obligations
under this Agreement, it is inevitable that I would disclose the confidential
information to such competitor and would use such confidential information,
knowingly or unknowingly, on behalf of such competitor. Further, in the course
of my employment, I acknowledge that I will be introduced to customers and
others with important relationships to the Company. I acknowledge and agree that
any and all “goodwill” created through such introductions belongs exclusively to
the Company, including, but not limited to, any goodwill created as a result of
direct or indirect contacts or relationships between myself and any customers,
vendors and other key relationships of the Company.

B. During the period in which I perform services for or at the request of the
Company and for a period of one (1) year following the termination of my
employment with or provision of services to the Company, regardless of the
reason for such termination (collectively the “Non-competition Period”), I will
not, without the prior written consent of the Company, for myself or on behalf
of any other person or entity, directly or indirectly, either as principal,
partner, stockholder, officer, director, member, employee, consultant, agent,
representative or in any other capacity, own, manage, operate or control, or be
concerned, connected or employed by, or otherwise associate in any manner with,
engage in, or have a financial interest in, any business which is directly or
indirectly competitive with the business of the Company (each, a “Restricted
Activity”) in any country in which the Company does business, except that
(i) nothing contained herein will preclude me from purchasing or owning
securities of any such business if such securities are publicly traded and if my
holdings do not exceed three (3) percent of the issued and outstanding
securities of any class of securities of such business, and (ii) nothing
contained herein will prevent me from engaging in a Restricted Activity for or
with respect to any subsidiary, division or affiliate or unit (each, a “Unit”)
of an entity if that Unit is not engaged in any business which is competitive
with the business of the Company, irrespective of whether some other Unit of
such entity engages in such competition (as long as you do not engage in a
Restricted Activity for such other Unit).

V. Non-Solicitation

A. During the Non-competition Period, I agree that I will not, either
individually or on behalf of or through any third party, directly or indirectly,
hire, retain, entice, solicit or encourage any Company employee or consultant to
leave the Company, nor will I, directly or indirectly, be involved in the
hiring, retaining or recruitment of any Company employee or consultant. This
section shall prohibit the aforesaid activities by me with respect to any person
both while such person is an employee or consultant of the Company and for sixty
(60) days thereafter.

B. During the Non-competition Period, I further agree that I will not, either
individually or on behalf of or through any third party, directly or indirectly,
solicit or contact any customer or potential customer of the Company or any
affiliate of the Company to do business with any competitor of the Company, or
to not to do business with the Company.



--------------------------------------------------------------------------------

VI. Reasonable Restrictions.

I further recognize and acknowledge that (i) the types of employment which are
prohibited by this Agreement are narrow and reasonable in relation to the skills
which represent my principal salable asset both to the Company and to other
prospective employers and (ii) the geographical and temporal scopes of the
restrictions in this Agreement are reasonable, legitimate and fair to me in
light of the Company’s business needs and in light of the limited restrictions
on the type of employment prohibited herein compared to the types of employment
for which I am qualified to earn a livelihood.

VII. Prior Employment

My performance of my duties to the Company during my employment does not
conflict with and will not be constrained in any manner by any prior or current
employment or business relationship. I have not entered into any agreement that
will prevent my full compliance with the terms of this Agreement except as I
have fully described on Annex B and to which I have attached a true copy of that
agreement. The number of agreements described on Annex B is         , which
Annex B consists of          pages of description and attachments.

VII. Survival of Agreements.

A. My acknowledgements and agreements set forth in this Agreement will survive
the termination of my relationship with the Company, regardless of the reason
for that termination. Further, should I transfer between or among any affiliates
of the Company, wherever situated, or be promoted or reassigned, all terms of
this Agreement shall continue to apply with full force.

B. The Company may notify any of my future or prospective employers or other
third parties of this Agreement, without my further consent.

VIII. Miscellaneous

A. This Agreement sets forth the entire and complete understanding and agreement
I have with the Company relating to its subject matter and supersedes all other
oral or written representations and understandings on this subject. The terms of
this Agreement may not be waived, amended or superseded except by a written
amendment that refers to this Agreement and is signed by both me and an officer
of the Company. The Company may assign its rights and obligations under this
Agreement at its sole discretion. As this Agreement is personal to me, I
understand that I may not assign my rights and obligations under this Agreement.
All statements, representations, warranties, covenants and agreements in this
Agreement shall be binding on the parties and shall inure to the benefit of any
successors and/or permitted assigns of the parties.

B. The formation, interpretation, compliance, and performance of this Agreement
will be governed by the laws of the State of New Jersey, excluding its conflict
of law rules. Any action, demand, claim or counterclaim relating to the terms
and provisions of this Agreement, or its breach, shall be commenced in New
Jersey in a court of competent jurisdiction. I agree that venue shall
exclusively lie in New Jersey. I also agree that any action, demand, claim or
counterclaim related to or arising under this Agreement shall be resolved by a
judge alone, and I waive and forever renounce the right to a trial before a
civil jury.

C. If any provision of this Agreement is found invalid or unenforceable, the
remainder of the provisions will remain valid and enforceable. Further, while I
acknowledge that the restrictions contained in Sections IV and V of this
Agreement are reasonable, in the unlikely event that any court should determine
that any of the restrictive covenants contained therein are unenforceable
because of the geographic or temporal scope or any other basis, such court shall
have the power to reduce the duration or area of the provision or otherwise
amend it and, in its reduced form, the provision shall then be enforceable and
enforced.

D. I have been furnished with a copy of this Agreement prior to my signing. I
have carefully read all of the provisions of this Agreement and I understand
each and all of the provisions. I have had the opportunity to seek independent
business advice and legal counsel regarding this Agreement and my obligations
hereunder. I will fully and faithfully comply with all the provisions and
obligations of this Agreement.



--------------------------------------------------------------------------------

Bruce Basarab

       

/s/ Thomas A. Bologna

Name (type or print)         Orchid Cellmark Inc.         By: Thomas A. Bologna

/s/ Bruce Basarab

    3/5/07     Signature     Date    